In a proceeding under article 78 of the CPLR, petitioners move for a writ of prohibition and the dismissal of Indictments Nos. 3450-76 and 3651-76 against them for perjury before the Grand Jury for the County of Kings on the ground that the Grand Jury lacked jurisdiction over the subject matter of the investigation. Application denied and proceeding dismissed, without costs. The issue of whether the Special Prosecutor was authorized to appear before the Grand Jury (in view of the minimal relationship of Kings County to the alleged acts of the petitioners) is subject to challenge on appeal from a judgment of conviction, should that occur, but is not subject to interlocutory review in an article 78 proceeding. Kings County has geographic jurisdiction, since the offense relates to alleged perjury before the Kings County Grand Jury (cf. Matter of Steingut v Gold, 54 AD2d 481). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.